Statements by the President
It is with great sadness that I have to inform you of the tragic death of Mrs Juarez Boal, deputy head of the European Union Delegation to Haiti. Mrs Juarez Boal formerly worked in the European Parliament, until 2002. She died in the tragic earthquake which struck Haiti on 12 January. The total number of victims of the earthquake may be as high as 200 000 people. You will recall that, during the last session a month ago, we observed a one-minute silence in memory of all those who died in the earthquake. We did not then know, we were not sure, that among them was a person so closely associated with the European Parliament and the work of the European Union - Mrs Juarez Boal.
Yesterday, the second round of presidential elections was held in Ukraine. While waiting for official confirmation of the results of the vote, I would like to congratulate the people of Ukraine for conducting free and transparent elections. This is what the reports from Ukraine are saying. I still have not had an official communication, but the statements of our fellow Members of the European Parliament who observed the elections say that apart from a certain number of complaints and what were, certainly, breaches of electoral rules, the absolute majority of the actions of everyone associated with the elections were in accordance with procedure and met the standards of democratic elections. This is a very great achievement for Ukraine. We recall that, five years ago, it was completely different. Today, our wish for Ukraine is that a democratically and peacefully elected President will act for the good of the country. We also want to establish the best possible relations with Ukraine. Despite the high degree of political instability in recent years, it can be seen that democracy in Ukraine has solid foundations.
I would also like to take this opportunity to call upon all political forces in Ukraine to overcome their differences and begin to work together on social and economic reforms, as well as on judicial and constitutional reforms, and to continue their European agenda. I will say this again: the European Union is very anxious to have good, friendly relations with Ukraine. This concerns both the future government and the opposition. We hope and expect that Ukraine will work together on this. We share this challenge and the responsibility. On Wednesday, a debate will be held on the situation in Ukraine following the elections. We will listen to the reports of our fellow Members. The chair of the European Parliament election observation mission was Paweł Kowal. They were on the ground and observed Sunday's voting, and will share information about this with us.
The vote of approval on the new European Commission will take place tomorrow. This will be one of the most important moments in this parliamentary term. On behalf of our citizens, we will express our will in a democratic vote, and so tomorrow is a very important day.
During tomorrow's session, we will also vote on the resolution on the new framework agreement on relations between the European Parliament and the Commission. The text of this agreement has been made available to you. It is a very important piece of legislation, which will determine how both institutions work together in the next parliamentary term.
On Wednesday, we will hold another important debate on the processing and transfer of Financial Messaging Data to the United States for the purposes of the Terrorist Finance Tracking Programme. I will preside over this debate myself. The European Parliament attaches exceptional importance to ensuring the right level of personal data protection. We were elected directly by our citizens and we have a responsibility to them, but on the other hand, we understand the importance of the SWIFT agreement. These priorities should be taken into account by all Members of this House when making this important and responsible decision. The vote will take place on Thursday. I will not be able to be present during the vote, because I will be attending the European Council in Brussels.
I would like to inform you of something else.